 



Exhibit 10.2
FIRST AMENDMENT TO
SECURED TERM LOAN AGREEMENT
     This FIRST AMENDMENT TO SECURED TERM LOAN AGREEMENT (this “Amendment”) is
made as of June 28, 2006 (the “Effective Date”) by and among BIOMED REALTY,
L.P., a Maryland limited partnership (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION and the several other banks and financial institutions identified on
the signature pages hereof (the “Lenders”), and KEYBANK NATIONAL ASSOCIATION,
not individually, but as “Agent”.
RECITALS
     A. The Borrower, the Agent and the Lenders are parties to a Secured Term
Loan Agreement dated as of May 31, 2005 (as it may be amended from time to time,
the “Loan Agreement”). All terms used herein and not otherwise defined shall
have the same meanings given to them in the Loan Agreement.
     B. The Borrower and the Requisite Lenders wish to amend the Loan Agreement
to modify certain covenants set forth in the Loan Agreement, all as set forth
herein.
AGREEMENTS
     1. Amended Definitions. As of the Effective Date, the following definitions
in Section 1.1 of the Loan Agreement are amended and restated as follows:
     “Capitalization Rate” means (i) eight and three-quarters percent (8.75%)
with respect to all Projects other than the HGS Borrowing Base Project and
(ii) nine and seven-eighths percent (9.875%) with respect to the HGS Borrowing
Base Project. The Capitalization Rate with respect to the Projects other than
the HGS Borrowing Base Project shall be reviewed annually by the Lenders and may
be adjusted (upward or downward) effective as of each anniversary of the date of
this Agreement to such percentage as the Requisite Lenders may determine, in
good faith and in their reasonable discretion, after consultation with Borrower,
to reflect then-current capitalization rates for similar assets.
***
     “Gross Asset Value” means, as of any day, an amount equal to the sum of the
following assets then owned by a member of the Consolidated Group or an
Investment Affiliate and valued as follows: (i) Adjusted NOI attributable to
Projects owned by a member of the Consolidated Group (or the Consolidated Group
Pro Rata Share thereof with respect to Projects owned by an Investment
Affiliate) (excluding any such portion of such Adjusted NOI attributable to
(a) the HGS Borrowing Base Project, (b) those buildings in the Sun Campus
Project not yet designated by Borrower to be valued based on Adjusted NOI as
described below, (c) Projects that were Unstabilized Projects at any time during
the Fiscal Quarter with respect to which Adjusted NOI is determined,
(d) Projects acquired

 



--------------------------------------------------------------------------------



 



after the first day of such Fiscal Quarter, or (e) Projects disposed of during
or after such Fiscal Quarter), divided by the applicable Capitalization Rate;
plus, without duplication, (ii) with respect to each such excluded Project that
was an Unstabilized Project, the greater of (a) the portion of such Adjusted NOI
attributable to such excluded Project (or the Consolidated Group Pro Rata Share
thereof with respect to any such excluded Project owned by an Investment
Affiliate), divided by the applicable Capitalization Rate and (b) the
Consolidated Group’s GAAP cost basis (or the Consolidated Group Pro Rata Share
thereof with respect to any such excluded Project owned by an Investment
Affiliate) in such excluded Project; plus (iii) the lesser of (a) $200,000,000
and (b) the Adjusted NOI attributable to the HGS Borrowing Base Project divided
by the applicable Capitalization Rate, plus (iv) the applicable aggregate
acquisition cost as shown on Exhibit H for those buildings in the Sun Campus
Project Borrower has not yet designated for valuation based on Adjusted NOI by
giving an irrevocable written notice to such effect to the Administrative Agent;
plus (v) the acquisition cost of all Projects acquired after the first day of
such Fiscal Quarter and on or prior to such date of determination (or the
Consolidated Group Pro Rata Share thereof with respect to any such acquired
Project owned by an Investment Affiliate); plus (vi) the acquisition cost of all
raw land held for development as of such date (or the Consolidated Group Pro
Rata Share thereof with respect to any such land owned by an Investment
Affiliate) (provided that the amount contributed to Gross Asset Value under this
clause (vi) shall not exceed 10% of the total Gross Asset Value); plus
(vii) cash and Cash Equivalents of the Consolidated Group as of such date of
determination.
     “Interest Expense” means, with respect to the Consolidated Group and
measured as of the last day of the most recent Fiscal Quarter for which
financial results have been reported, the sum of (a) all interest of the
Consolidated Group (whether accrued or paid, without duplication) for such
Fiscal Quarter, excluding any non-cash interest expense, but including
capitalized interest due to any Person who is not a Member of the Consolidated
Group which is not funded from the proceeds of a construction loan, plus (b) the
portion of rent paid or payable by the Consolidated Group (without duplication)
for such Fiscal Quarter under Capital Lease Obligations that should be treated
as interest in accordance with Financial Accounting Standards Board Statement
No. 13, plus (c) the Consolidated Group Pro Rata Share of any interest expense
of the type described in clause (a) and clause (b) above of each Investment
Affiliate for such Fiscal Quarter.
***
     “Leverage Ratio” means, as of any day, (a) Consolidated Outstanding
Indebtedness as of such date less Qualifying Trust Preferred Obligations as of
such date, divided by (b) Gross Asset Value as of such date, expressed as a
percentage.
***

- 2 -



--------------------------------------------------------------------------------



 



     “Negative Pledge” means a Contractual Obligation (other than the Loan
Documents and the documents executed in connection with the Related Facilities)
that contains a covenant binding on any owner of a Project that prohibits Liens
on any of such owner’s Projects, other than any such covenant contained in a
Contractual Obligation (other than the Loan Documents and the documents executed
in connection with the Related Facilities) granting or relating to a particular
Lien on a Project which prohibits further Liens on such Project and on the
direct or indirect ownership interests in the entity owning such Project.
***
     “Related Facilities” means the revolving credit facility made available to
Borrower under the Unsecured Credit Agreement and the term loan made to Borrower
under the Secured Bridge Loan Agreement.
***
     “Subject Property Indebtedness” means any Indebtedness in respect of
borrowed money secured by a Lien encumbering a Subject Property (other than the
Indebtedness outstanding under the Secured Bridge Loan Agreement).
***
     “Unsecured Credit Agreement” means that certain First Amended and Restated
Unsecured Credit Agreement of even date with the First Amendment to this
Agreement by and among the Borrower, KeyBank and certain other lenders
identified therein, as it may be amended or modified from time to time.
          2. New Definitions. As of the Effective Date, the definitions in
Section 1.1 of the Loan Agreement of the terms “Changeover Date”, “Funds
Available for Distribution” and “Net Capital Expenditure” are deleted in their
entirety and the following new definitions are added to such Section 1.1 in the
applicable alphabetical order:
     “HGS Borrowing Base Project” means that certain Project located at 9911
Belward Campus Drive, Rockville, Maryland consisting of approximately nine and
one-half acres of land improved with a building containing approximately 289,912
gross square feet of laboratory manufacturing space and owned in fee simple by a
Wholly-Owned Subsidiary of Borrower.
     “Qualifying Trust Preferred Obligation” means any Indebtedness of the
Consolidated Group which (i) has an original maturity of not less than thirty
(30) years, (ii) is non-amortizing and non-callable, (iii) provides for payment
of interest only not more often than quarterly, (iv) imposes no financial
covenants on the Consolidated Group, (v) provides for the subordination of such
Indebtedness to repayment of the Obligations on such terms as are reasonably
acceptable to the Administrative Agent; and (vi) when aggregated with any other
such Indebtedness then outstanding does not exceed five percent (5%) of the
then-current Gross Asset Value.

- 3 -



--------------------------------------------------------------------------------



 



     “Secured Bridge Loan Agreement” means that certain Secured Bridge Loan
Agreement dated as of May 24, 2006 by and between Borrower and KeyBank, as it
may be amended or modified from time to time.
     “Subordinated Debt” means Indebtedness, including Qualifying Trust
Preferred Obligations, which is or has been subordinated to the repayment of the
Obligations on such terms as are reasonably acceptable to the Administrative
Agent.
     “Sun Campus Project” means that certain Project located in Newark,
California consisting of ten (10) buildings comprising a total of approximately
1,400,000 square feet of primarily office space, plus additional land which can
support the future development of another 400,000 square feet of space being
purchased by Borrower from Sun Microsystems, Inc. and leased back by Sun
Microsystems, Inc. under short-term leases. An agreed allocation of Borrower’s
aggregate acquisition costs among such buildings is attached to the First
Amendment to this Agreement as Exhibit H and made a part thereof.
     3. Payments and Fees. As of the Effective Date the two (2) references to
“2:00 p.m.” in Section 3.9, Manner and Treatment of Payments are deleted and
replaced with a reference to “4:00 p.m.”
     4. Representations. As of the Effective Date:
         (a) in Section 4.1, add the words “To Borrower’s knowledge” at the
beginning of the second to last sentence thereof;
         (b) in Section 4.10, Litigation, the two (2) references to “$5,000,000”
are deleted and replaced with “$10,000,000” and the reference to “$1,000,000” is
deleted and replaced with “$5,000,000”;
         (c) at the end of Section 4.16, Tax Liability, add the words “and
(c) certain tax returns of the Loan Parties and their Subsidiaries are on
extension”;
         (d) the reference to “$1,000,000” in Section 4.21, Other Debt, is
deleted and replaced with “$10,000,000”; and
         (e) in Section 4.22, Solvency, add the phrase “(taken on a consolidated
basis)” in line 3 after the words “Loan Parties” and in line 5 after the word
“liabilities”.
               5. Negative Covenants. As of the Effective Date, the following
sections of Article 6 of the Loan Agreement are amended and restated to read as
follows:
     6.5 Leverage Ratio. Permit the Leverage Ratio to be greater than 60%.

- 4 -



--------------------------------------------------------------------------------



 



     6.6 Interest Coverage. Permit the Interest Coverage Ratio, as of any day,
to be less than 1.80 to 1.00.
     6.7 Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio, as of
any day, to be less than 1.50 to 1.00.
     6.8 Distributions. Make any Distributions (a) if such Distributions for the
preceding four (4) Fiscal Quarters would exceed 95% of Funds From Operations of
the Consolidated Group for such period plus revenue of the Consolidated Group
from master leases of the KOP Project and the Bayshore Project, provided that
Parent shall be permitted to pay the minimum Distribution required under the
Code to maintain and preserve Parent’s status as a real estate investment trust
under the Code, as evidenced by a certification of a Senior Officer of Parent
containing calculations in reasonable detail satisfactory in form and substance
to the Administrative Agent, if such Distribution is greater than the amount set
forth in this clause (a) and provided further that if an Event of Default has
occurred and is continuing, the Loan Parties may only make those Distributions
expressly permitted under Section 6.8(b), or (b) during the continuance of an
Event of Default, in excess of the minimum amount necessary to comply with
Section 857(a) of the Code, provided that if a monetary Event of Default or an
Event of Default which involves the bankruptcy of a Loan Party or which has
resulted in an acceleration of the Obligations hereunder occurs, no further
Distributions may be made.
     6.9 Net Worth. Permit Net Worth, as of any date, to be less than the sum of
(a) $625,000,000, plus (b) eighty-five percent (85%) of the net proceeds from
any Equity Offering of any Loan Party made after the Effective Date of the First
Amendment to this Agreement.
***
     6.12 Recourse Debt. Permit the aggregate of all outstanding recourse
Indebtedness (whether secured or unsecured), including all Indebtedness
hereunder and under the Related Facilities and any other recourse Indebtedness,
as of any date, to exceed (a) 45% of then-current Gross Asset Value through
December 31, 2006 or (b) 40% of then-current Gross Asset Value at any time after
December 31, 2006.
     6.13 Permitted Investments. Without limiting Section 5.6:
               (a) permit the sum of (i) the total value of undeveloped land
owned by the Consolidated Group plus (ii) the Consolidated Group Pro Rata Share
of undeveloped land owned by Investment Affiliates to exceed 10% of Gross Asset
Value (with undeveloped land valued at cost);
               (b) permit the sum of (i) the aggregate amount invested by the
Consolidated Group in Projects owned by the Consolidated Group that are under
development plus (ii) the Consolidated Group Pro Rata Share of any amounts so
invested by the Investment Affiliates in Projects owned by the Investment

- 5 -



--------------------------------------------------------------------------------



 



Affiliates that are under development to exceed 20% of Gross Asset Value (with
Projects under development ceasing to be treated as such when GAAP permits such
Project to be classified as an operating asset);
               (c) permit the aggregate amount invested by the Consolidated
Group in or with respect to Investment Affiliates, excluding the partnership
that owns the real property located in San Diego, California commonly known as
the “McKellar Court” property, to exceed 10% of Gross Asset Value; and
               (d) permit the aggregate amount invested by the Consolidated
Group in the Investments listed as subparagraphs (a) through (c) immediately
above to exceed 25% of Gross Asset Value.
     6. Information and Reporting Requirements. As of the Effective Date,
(a) the items required to be delivered under Sections 7.1(b) and 7.1(c) for the
fourth Fiscal Quarter of any Fiscal Year shall be due within one hundred
(100) days after the end of such Fiscal Year, and (b) the statement regarding
Projects required to be delivered under Section 7.1(o) shall include acquisition
cost only with respect to new Projects.
     7. Events of Default. As of the Effective Date, the reference to
“$20,000,000” in Section 9.1(g) is deleted and replaced with “$25,000,000”.
     8. Exhibit B. To reflect the changes made by this Amendment, Exhibit B,
Form of Compliance Certificate, is hereby deleted and replaced by Exhibit B
(Revised) Form of Compliance Certificate attached to this Amendment and made a
part hereof.
     9. Miscellaneous.
     (i) The Borrower represents and warrants to the Lenders that (i) after
giving effect to this Amendment, no Default or Unmatured Default exists,
(ii) the Loan Agreement is in full force and effect, and (iii) the Borrower has
no defenses or offsets to, or claims or counterclaims, relating to, its
obligations under the Loan Agreement.
     (ii) All of the obligations of the parties to the Loan Agreement, as
amended hereby, are hereby ratified and confirmed. All references in the Loan
Documents to the “Loan Agreement” henceforth shall be deemed to refer to the
Loan Agreement as amended by this Amendment.
     (iii) Nothing contained in this Amendment shall be construed to disturb,
discharge, cancel, impair or extinguish the indebtedness evidenced by the
existing Notes and secured by the Loan Documents or waive, release, impair, or
affect the liens arising under the Loan Documents or the validity or priority
thereof.
     (iv) In the event of a conflict or inconsistency between the provisions of
the Loan Documents and the provisions of this Amendment, the provisions of this
Amendment shall govern. The provisions of this Amendment, the Loan Agreement,
and the other Loan Documents are in full force and effect except as amended
herein and the Loan Documents as so amended are ratified and confirmed hereby by
the Borrower.

- 6 -



--------------------------------------------------------------------------------



 



     (v) The Borrower agrees to reimburse the Agent for all reasonable
out-of-pocket expenses (including legal fees and expenses) incurred in
connection with the preparation, negotiation and consummation of this Amendment.
     (vi) This Amendment may be executed in counterparts which, taken together,
shall constitute a single document.

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and the Requisite Lenders have caused this
First Amendment to Secured Term Loan Agreement to be duly executed as of the
date first above written.

                 
 
                    BORROWER:    
 
                    BIOMED REALTY, L.P., a Maryland limited         partnership
   
 
                    By:   BioMed Realty Trust, Inc., its sole general          
  partner    
 
               
 
      By:   /s/ KENT GRIFFIN    
 
               
 
      Name:   Kent Griffin    
 
      Title:   Chief Financial Officer         Address:    
 
                    The undersigned, being the Guarantors under the        
Agreement, hereby consent to this Amendment:    
 
                    BIOMED REALTY TRUST, INC.    
 
               
 
      By:   /s/ KENT GRIFFIN    
 
               
 
      Name:   Kent Griffin    
 
      Title:   Chief Financial Officer    
 
                    EACH SUBSIDIARY GUARANTOR LISTED ON         ATTACHMENT 1    
 
                    By:   BioMed Realty, L.P., a Maryland limited            
partnership, the sole member of each such             Subsidiary Guarantor    
 
                    By:   BioMed Realty Trust, Inc., a Maryland corporation,    
        its sole general partner    
 
               
 
      By:   /s/ KENT GRIFFIN    
 
               
 
      Name:   Kent Griffin    
 
      Title:   Chief Financial Officer    

EXHIBIT H-1

 



--------------------------------------------------------------------------------



 



             
 
                ADMINISTRATIVE AGENT:    
 
                KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent    
 
           
 
  By:   /s/ SCOTT CHILDS    
 
           
 
  Name:   Scott Childs    
 
  Title:   Vice President / Senior Relationship Manager         Address:    
 
                BANKS:    
 
                KEYBANK NATIONAL ASSOCIATION, a         national banking
association    
 
           
 
  By:   /s/ SCOTT CHILDS    
 
  Name:   Scott Childs    
 
  Title:   Vice President / Senior Relationship Manager         Address:    
 
                U.S. BANK NATIONAL ASSOCIATION, a         national banking
association    
 
           
 
  By:   /s/ KURT J. HUPPERT    
 
           
 
  Name:   Kurt J. Huppert    
 
  Title:   Senior Vice President         Address:    
 
                SOCIETE GENERALE    
 
           
 
  By:   /s/ JEFFREY C. SCHULTZ    
 
           
 
  Name:   Jeffrey C. Schultz    
 
  Title:   Director         Address:    
 
                COMPASS BANK, an Alabama banking corporation    
 
           
 
  By:   /s/ JOHANNA DUKE PALEY    
 
           
 
  Name:   Johanna Duke Paley    
 
  Title:   Senior Vice President         Address:    

- 2 -



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANKS, p.l.c.    
 
           
 
  By:   /s/ DOUGLAS S. MARRON    
 
           
 
  Name:   Douglas S. Marron    
 
  Title:   Vice President    
 
           
 
  By:   /s/ THOMAS FRITTON    
 
           
 
  Name:   Thomas Fritton    
 
  Title:   Vice President         Address:    
 
                RAYMOND JAMES BANK, FSB    
 
           
 
  By:   /s/ WILLIAM J. HINDMAN    
 
           
 
  Name:   William J. Hindman    
 
  Title:   Vice President         Address:    
 
                GRAYSON & CO    
 
           
 
  By:   Boston Management and Research, as    
 
      Investment Advisor    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President         Address:    
 
                TOLLI & CO.    
 
           
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    

- 3 -



--------------------------------------------------------------------------------



 



                  EATON VANCE VT FLOATING-RATE INCOME         FUND    
 
           
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    
 
                EATON VANCE LIMITED INCOME FUND    
 
           
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    
 
                EATON VANCE SHORT DURATION         DIVERSIFIED INCOME FUND    
 
           
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor      
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    
 
                EATON VANCE SENIOR FLOATING-RATE         TRUST    
 
           
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    

- 4 -



--------------------------------------------------------------------------------



 



                  EATON VANCE FLOATING-RATE INCOME         TRUST    
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    
 
                EATON VANCE INSTITUTIONAL SENIOR         LOAN FUND    
 
           
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor    
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    
 
                EATON VANCE SENIOR INCOME TRUST    
 
           
 
  By:   Eaton Vance Management, as Investment    
 
      Advisor    
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    
 
                SENIOR DEBT PORTFOLIO    
 
           
 
  By:   Boston Management and Research, as Investment Advisor    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
  Name:        
 
  Title:   Vice President           Address:    

- 5 -



--------------------------------------------------------------------------------



 



                  VAN KAMPEN SENIOR LOAN FUND    
 
           
 
  By:   Van Kampen Asset Management    
 
           
 
  By:   /s/ CHRISTINA JAMIESON    
 
           
 
  Name:   Christina Jamieson    
 
  Title:   Executive Director           Address:    
 
                VAN KAMPEN SENIOR INCOME TRUST    
 
           
 
  By:   Van Kampen Asset Management    
 
           
 
  By:   /s/ CHRISTINA JAMIESON    
 
           
 
  Name:   Christina Jamieson    
 
  Title:   Executive Director           Address:    
 
                MORGAN STANLEY PRIME INCOME TRUST    
 
           
 
  By:   /s/ JINNY K. KIM    
 
           
 
  Name:   Jinny K. Kim    
 
  Title:   Executive Director           Address:    
 
                PIONEER FLOATING RATE TRUST    
 
           
 
  By:   Highland Capital Management, L.P., its    
 
      Sub-Advisor    
 
           
 
  By:   /s/ JOE DOUGHERTY    
 
           
 
  Name:   Joe Dougherty    
 
  Title:   Portfolio Manager           Address:    

- 6 -



--------------------------------------------------------------------------------



 



                  HIGHLAND FLOATING RATE ADVANTAGE         FUND    
 
           
 
  By:   Highland Capital Management, L.P., its    
 
      Investment Manager    
 
           
 
  By:   /s/ JOE DOUGHERTY    
 
           
 
  Name:   Joe Dougherty    
 
  Title:   Portfolio Manager           Address:    
 
                HIGHLAND LEGACY LIMITED    
 
           
 
  By:   Highland Capital Management, L.P., as    
 
      Collateral Manager    
 
           
 
  By:   Strand Advisors, Inc., Its General Partner    
 
           
 
  By:   /s/ CHAD SCHRAMEK    
 
           
 
  Name:   Chad Schramek    
 
  Title:   Assistant Treasurer           Address:    
 
                LOAN FUNDING IV LLC    
 
           
 
  By:   Highland Capital Management, L.P., as    
 
      Portfolio Manager    
 
  By:   Strand Advisors, Inc., Its General Partner    
 
           
 
  By:   /s/ CHAD SCHRAMEK    
 
           
 
  Name:   Chad Schramek    
 
  Title:   Assistant Treasurer           Address:    

- 7 -



--------------------------------------------------------------------------------



 



                  JASPER CLO, LTD.    
 
           
 
  By:   Highland Capital Management, L.P., as    
 
      Collateral Manager    
 
  By:   Strand Advisors, Inc., Its General Partner    
 
           
 
  By:   /s/ CHAD SCHRAMEK    
 
           
 
  Name:   Chad Schramek    
 
  Title:   Assistant Treasurer           Address:    
 
                LOAN FUNDING VII LLC    
 
           
 
  By:   Highland Capital Management, L.P., as    
 
      Collateral Manager    
 
  By:   Strand Advisors, Inc., Its General Partner    
 
           
 
  By:   /s/ CHAD SCHRAMEK    
 
           
 
  Name:   Chad Schramek    
 
  Title:   Assistant Treasurer         Address:    
 
                GLENEAGLES CLO, LTD.    
 
           
 
  By:   Highland Capital Management, L.P., as    
 
      Collateral Manager    
 
  By:   Strand Advisors, Inc., Its General Partner    
 
           
 
  By:   /s/ CHAD SCHRAMEK    
 
           
 
  Name:   Chad Schramek    
 
  Title:   Assistant Treasurer    
 
                HFT REAL ESTATE CDO 2006-1, LTD    
 
           
 
  By:   Highland Capital Management, L.P., as    
 
      Collateral Manager    
 
  By:   Strand Advisors, Inc., Its General Partner    
 
           
 
  By:   /s/ CHAD SCHRAMEK    
 
           
 
  Name:   Chad Schramek    
 
  Title:   Assistant Treasurer         Address:    

-8-